Citation Nr: 1137649	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  11-13 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals, fracture, simple, complete, transverse, middle third, right femur, with right knee replacement, currently rated 30 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from June 1940 to May 1945.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to an increased rating for right femur disability.  A notice of disagreement was filed in August 2009, a statement of the case was issued in April 2011, and a substantive appeal was received in May 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board is unable to adequately assess the current severity of the Veteran's residuals of fractured right femur based on the December 2008 and April 2011 VA examination reports, as the examination reports contain insufficient findings as to the subjective complaints and objective manifestations related to his service-connected residuals of fractured right femur, and any separate and distinct nonservice-connected disabilities.  Specifically, the Veteran has reported pain, instability, falling, and problems with ambulation; however, it is not clear whether such complaints are due to his residuals of right femur fracture, or whether the complaints are due to other disabilities.  For instance, the May and December 2008 private treatment records reflect that his "knee" complaints may be manifestations of lumbar spine radiculopathy, rather than residuals of right femur fracture or status post total knee replacement.  The Veteran should be afforded another VA examination to assess the severity of his residuals of fractured right femur.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be scheduled for a VA orthopedic examination to ascertain the severity, and nature and extent of any impairment from the fractured right femur.  It is imperative that the claims folder be reviewed in conjunction with the examination.  Any medically indicated special tests, including x-rays, should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should expressly report any and all diagnoses related to the right lower extremity, and in the event that more than one diagnosis is rendered, should attempt to distinguish any separate symptomatology as a result of such diagnoses, to include the symptomatology specifically related to the right femur fracture.  The examiner should specifically comment on whether subjective complaints and objective manifestations of the right lower extremity are due to residuals, fracture, simple, complete, transverse, middle third, right femur, with right knee replacement, or whether any complaints and manifestations are due to a nonservice-connected disability.

Range of motion testing should be accomplished and the examiner should report, in degrees, the point at which pain is demonstrated.  The examiner should comment on any recurrent subluxation or lateral instability due to his service-connected residuals of right femur fracture.  To the extent possible the functional impairment due to incoordination, weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  

2.  After completion of the above, readjudicate the increased rating claim.  The Veteran and his representative should then be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



